981 F.2d 1253
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Minyard WOODY, Plaintiff-Appellant,v.Charles BROCK, Deputy Warden, in his official and individualcapacity;  Chief Sewell, in his official and individualcapacity;  S. R. Witkowski, Warden, in his official andindividual capacity, Defendants-Appellees.Minyard WOODY, Plaintiff-Appellant,v.Charles BROCK, Deputy Warden, in his official and individualcapacity;  Chief Sewell, in his official and individualcapacity;  S. R. Witkowski, Warden, in his official andindividual capacity, Defendants-Appellees.
Nos. 92-6045, 92-6150.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 18, 1992Decided:  December 28, 1992

Appeals from the United States District Court for the District of South Carolina, at Greenville.  Matthew J. Perry, Jr., District Judge.  (CA-90-1561-6-OJ)
Minyard Woody, Appellant Pro Se.
Larry Cleveland Batson, Robert Eric Peterson, Barbara Murcier Bowens, South Carolina Department of Corrections, Columbia, South Carolina, for Appellees.
D.S.C.
No. 92-6045 AFFIRMED, No. 92-6150 DISMISSED.
Before PHILLIPS, NIEMEYER, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Minyard Woody appeals from the district court's order granting summary judgment to the Defendants in his action brought pursuant to 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Woody v. Brock, No. CA-90-15616-OJ (D.S.C. Nov. 13, 1991 and Jan. 21, 1992).  Although Woody's first notice of appeal (No. 92-6045) was filed beyond the thirty-day appeal period prescribed by Fed.  R. App.  P. 4(a)(1), the district court subsequently granted his motion for extension of time to file his notice of appeal.  His second notice of appeal, therefore, was not necessary and we dismiss this appeal (No. 92-6150) as duplicative.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

No. 92-6045, AFFIRMED
No. 92-6150, DISMISSED